Exhibit 10.19

 

ACCURIDE EXECUTIVE RETIREMENT ALLOWANCE POLICY

 

November, 2003

 

Accuride has supplemented the retirement benefits available to executives for a
number of years through the Accuride Corporation Supplemental Savings Plan (the
“SSP”).  While the SSP is being continued to allow executives to defer the
receipt of some of their income, the Company contribution portion of the SSP is
being eliminated.  In order to replace the benefits lost due to the elimination
of the Company contribution features in the SSP, Accuride has adopted this
Executive Retirement Allowance Policy, the terms of which follow:

 

1.             Eligibility.  The Retirement Allowance will be payable to any
executive level employee (salary level 20 and above) who has been designated for
participation in the program described in this Policy.  A “Designated Executive”
need not complete any particular period of service in order to participate.

 

2.             Amount of Allowance.  The Retirement Allowance for any calendar
year will be equal to the sum of the following amounts:

 

A.            2.5% of the Designated Executive’s “Base Salary” for the calendar
year in excess of the limitation on compensation that may be considered for
purposes of the Accuride Employee Savings Plan pursuant to Section 401(a)(17) of
the Internal Revenue Code of 1986 (the “Code”) for the same year.  (The Section
401(a)(17) limit for 2003 is $200,000).  For purposes of this Policy, “Base
Salary” means the total regular salary paid by the Company during the applicable
calendar year, determined prior to any deferrals made by the Designated
Executive under the Accuride Employee Savings Plan, the Accuride Corporation
Supplemental Savings Plan, or a cafeteria plan within the meaning of the Section
125 of the Code.  “Base Salary” excludes commissions, bonuses, overtime, living
or other allowances, contributions under any employee benefit plan, or other
extra, incentive, premium, contingent, supplemental or additional compensation
all as determined conclusively by the Company.

 

B.            The “Applicable Percentage” of the Designated Executive’s
“Eligible Base Salary” for the applicable calendar year less the “Company Profit
Sharing Contribution” (as such term is used in the Savings Plan) allocated to
the Designated Executive under the Savings Plan for that year.  For this
purpose, the “Applicable Percentage” is the percentage contributed to the
accounts of the participants in the Savings Plan as a Company Profit Sharing
Contribution (as that term is defined in the Savings Plan) for that year, as
adjusted to reflect all limitations and carryovers called for by the Savings
Plan.  A Designated Executive’s “Eligible Base Salary” is the Base Salary earned
by the Designated Executive for the portion of the year during which the
Designated Executive is eligible to receive a Company Profit Sharing
Contribution under the Savings Plan.  This portion of the Retirement Allowance
will only be paid for a year in which a Company Profit Sharing Contribution is
made to the Savings Plan.  A Designated Executive will receive this portion of
the Retirement Allowance only if the Designated Executive is also a participant
in the Savings Plan and is eligible, generally, to receive a Company Profit
Sharing Contribution under the Savings Plan.  The Board retains the right to
relax the eligibility requirements for the receipt of this portion of the
Retirement Allowance.

 

--------------------------------------------------------------------------------


 

C.            An amount equal to the total “Basic Earnings Credits” and “Excess
Earnings Credits” (as determined pursuant to Sections 3.1(b) and 3.1(c) of the
Accuride Cash Balance Plan) that the Designated Executive would be entitled to
receive under the Cash Balance Pension Plan for the calendar year if that Plan
were not subject to the compensation and benefit limitations set forth in
Section 401(a)(17) and 415 of the Code, less the Basic Earnings Credits and
Excess Earnings Credits actually received by the Designated Executive under the
Cash Balance Plan for that year.

 

D.            An amount equal to the applicable percentage (gross-up amount) of
the sum of A, B and C above, which amount is intended to cover the amount of
grossed-up income taxes payable by the Designated Executive on the Retirement
Allowance.

 

3.             Time of Payments.  The Retirement Allowance for the amounts
described in A and C above will be paid out in December of each year, while the
amounts described in B above will be paid out within 90 days following the end
of the appropriate calendar year.

 

2

--------------------------------------------------------------------------------